DETAILED ACTION
This office action is in response to Remarks and Amendments filed September 7, 2021 in regards to a continuing application filed August 6, 2018 to U.S. Application 14/478,230 (now U.S. Patent 10,066,116) filed September 5, 2014 claiming priority to PCT/US2013/028863 filed March 4, 2013 and to provisional application 61/607,087 filed March 6, 2012. Claims 24, 33, and 34 have been amended. Claims 1-15 have been cancelled without prejudice. Claims 16-35 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Slocombe (US 4,374,670). 
Slocombe discloses a styrene-butadiene-acrylic acid copolymer latex formed by an emulsion polymerization having a molecular weight of at least about 20,000 and is in the proportions of 66% styrene, 31% butadiene, and 3% acrylic acid in the copolymer.  Slocombe discloses the most useful products are composed from about 70% to about 95% of the stock solution comprising the styrene-butadiene-acrylic acid copolymer and 5% to 30% of a precursor compound such as dimethylaminoethyl methacrylate (MAME).  Slocombe discloses that when MAME, the precursor compound, is present in the styrene-butadiene-acrylic acid system, the pH is about 8.5-9 at 30% MAME and 9-9.5 at 5% MAME. 
However, Slocombe does not teach or fairly suggest the claimed architectural paint comprising a polymer system comprising one or more latex polymers, wherein at least about 10% to 30% by weight of the polymer system comprises at least one polymer having an acid percent of at least about 5 to about 20 and a molecular weight of about 10,000 to about 40,000.  Slocombe discloses 3% acid in the polymer, therefore outside of the range of the instant claim. In addition, Slocombe discloses that the styrene-butadiene-acrylic acid polymer comprises about 70% by weight  to about 95% by weight of the polymer system, therefore outside the range of about 10% to 30% by weight.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763